     Case 1:11-cv-00691-LAK-JCF Document 2225 Filed 06/06/19 Page 1 of 2




                                                                          * Not presently admitted to practice

                                           June 6, 2019

 VIA ECF

 Honorable Lewis A. Kaplan
 United States District Judge
 Daniel Patrick Moynihan U.S. Courthouse
 500 Pearl Street
 New York, New York 10007

  RE:     Chevron v. Donziger, Case No. 11 Civ. 691 (LAK)

Dear Judge Kaplan:

I respectfully move the Court to continue its scheduled hearing on its coercive fines (see Dkts.
2218, 2223) for at least 10 days to allow the parties to continue ongoing efforts to resolve
differences as to whether I have “purged” myself of one of the contempts (as to paragraph 4 of
Dkt. 2172), and to allow the Court sufficient time to rule on the pending to motion to vacate the
other contempt finding (as to paragraph 5 of Dkt. 2172).
As to the first (“Paragraph 4 Contempt”), which requires me to submit a declaration regarding my
devices and online accounts to Mr. Krehel, the so-called “neutral” expert appointed by the Court,
I have made repeated efforts to comply with the Court’s instructions. I submitted a first draft of
the declaration to Mr. Krehel on May 29, 2019, and notified the Court the same day. Chevron
subsequently sent me a “deficiency” letter arguing that my declaration was not in compliance with
the Court’s instructions for various reasons. See Dkt. 2220-1. I responded promptly, explaining
that I thought Chevron was largely just manufacturing complaints for strategic purposes or pure
frustration over the unalterable fact that I simply don’t have any information about devices or
accounts that I may have used years in the past. Nonetheless, in the spirit of cooperation, I revised
my declaration to address some of Chevron’s concerns and asked for Chevron counsel’s input
regarding the same before I formally submitted it to Mr. Krehel.
Chevron responded yesterday, essentially complaining that I had not sufficiently indicated the
extent of my efforts to search and find information on various accounts and devices. While I realize
that this is part of Chevron’s larger harassment strategy, I intend to continue in the same spirit of
cooperation and will revise my declaration to address the new concerns. The larger point is that I
am trying to get into compliance on this point, I expect to be able to address Chevron’s concerns,
whatever their merit, and thus there is no need for the Court’s involvement.
      Case 1:11-cv-00691-LAK-JCF Document 2225 Filed 06/06/19 Page 2 of 2
Hon. Lewis A. Kaplan
June 6, 2019
Page 2 of 2


As to the second (“Paragraph 5 Contempt”), the Court will recognize that my motion to vacate
challenges the Court’s issuance of this contempt on May 29, 2019 at the most fundamental level
as ultra vires. My argument is that the order is in plain violation of the divestment-of-jurisdiction
rule given that it issued after I filed my notice of appeal on May 27. Indeed, the motion to vacate
is founded not just on my own argument but on the Court’s own recognition that the divestment-
of-jurisdiction rule barred it from amending its May 23, 2019 contempt claim. If that rule is to
have any meaning, it cannot be bypassed simply by issuing the otherwise prohibited amendment
in a separate order. Because of the fundamental lack of jurisdiction for issuance of the Paragraph
5 Contempt, I should not be subject to coercive fines on this finding until the issue has been fully
resolved by the Court of Appeals.1
I also note that the Court’s briefing schedule regarding the motion provides me with zero working
days to file my reply. This is extremely perplexing to me given that the Court has a legal obligation
to assist a pro se non-lawyer litigant—especially one going up against one of the most powerful
companies and largest law firms in the United States. Chevron can be expected to file its response
to my motion just before midnight on Friday, June 7, 2019. My reply is due at 8:30 a.m. Monday
morning. This is patently unfair on its face. I do not think it is fair for the Court to require me—a
father of a young son and a person with enormous responsibilities for a multi-jurisdictional
litigation to hold Chevron accountable for its undisputed pollution of Ecuador’s Amazon—to
dedicate a weekend to preparing this reply. There is simply no conceivable way that Chevron can
make a credible claim of urgency at this point given the length of the proceedings, my pending
appeals, and the lack of any imminent enforcement of the Ecuador judgment.
                                                  Sincerely,

                                                     /s/

                                                  Steven R. Donziger




1
    If instead the point of the hearing is argument on the motion to vacate (which does not appear
    to be the case from the Court’s recent order, Dkt. 2223) then I have no objection other than
    the lack of adequate briefing time noted above.
